ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
PER CURIAM:
In its petition for rehearing, the EEOC argues that it should have been permitted to intervene under Fed.R.Civ.P. 24(b), and that the court below abused its discretion in not allowing such intervention. Since Fed.R.Civ.P. 82 provides that the Rules of Civil Procedure do not extend or limit the jurisdiction of the district courts, our prior discussion relating to the Congressional intent embodied in Title VII adequately demonstrates that the district court should not have authorized permissive intervention. Finally, we note that the 7th Circuit, in an opinion published subsequent to our main opinion, has reached the same conclusion under similar circumstances. Air Lines Stewards and Stew*670ardesses Association, Local 550 v. American Airlines, Inc., 455 F.2d 101 (7th Cir. 1972).
The Petition for Rehearing is denied and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12), the Petition for Rehearing En Banc is also denied.